     Case: 1:20-cv-01939 Document #: 22 Filed: 04/30/20 Page 1 of 5 PageID #:73




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 PATRICIA LOWRY, individually and on               )
 behalf of all others similarly situated,          )
                                                   )
         Plaintiff,                                )
                                                   )
        v.                                         ) Case No: 1:20-CV-01939
                                                   )
 RTI SURGICAL HOLDINGS, INC.,                      )
 CAMILLE I. FARHAT, BRIAN K.                       )
 HUTCHISON, JONATHON M.                            )
 SINGER, ROBERT P. JORDHEIM, and                   )
 JOHANNES W. LOUW,                                 )
                                                   )
             Defendants.                           )

 ALL PARTIES’ JOINT MOTION FOR SCHEDULE TO FILE AN AMENDED COMPLAINT
                   AND DEFENDANTS’ RESPONSE THERETO

        Plaintiff Patricia Lowry, jointly with defendants RTI Surgical Holdings, Inc., Camille I.

Farhat, Brian K. Hutchison, Robert P. Jordheim, Johannes W. Louw, and Jonathon M. Singer, by

their undersigned counsel, respectfully request the Court enter the parties’ proposed schedule for

the filing of a consolidated and/or amended complaint and defendants’ response there. In support

of their motion, the parties state:

        1.        On March 23, 2020, the plaintiff filed a complaint in this action, see ECF No. 1,

asserting putative class action claims against each of the defendants for alleged violations of the

federal securities laws. This action is therefore subject to the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4 (the “PSLRA”).

        2.        The undersigned counsel for defendants are authorized to and do accept service on

behalf of defendants, without prejudice and without waiver of any of defendants’ defenses,

objections, or arguments, except as to sufficiency of process. Defendants’ lack of waiver of
     Case: 1:20-cv-01939 Document #: 22 Filed: 04/30/20 Page 2 of 5 PageID #:74




defenses includes, but is not limited to, defenses enumerated in Federal Rules of Civil Procedure

12(b)(1)-(3) and 12(b)(6).

       3.      The PSLRA provides for the Court’s appointment of a lead plaintiff based on

competing applications filed no later than sixty (60) days following the publication of notice of

the filing of an initial securities class action. See 15 U.S.C. § 78u-4(a)(3). In accordance with the

PSLRA, counsel for plaintiff published such notice on the date of filing of the complaint. Motions

for the appointment as lead plaintiff and for approval of the lead plaintiff’s selection of lead counsel

are therefore due on May 22, 2020.1 If competing lead plaintiff applications are filed, a briefing

schedule concerning the lead plaintiff process is likely to follow.

       4.      In actions subject to the PSLRA, the court-appointed lead plaintiff customarily will

either file a consolidated and/or amended complaint or designate as the operative complaint a

complaint that already has been filed at the time of lead plaintiff’s appointment.

       5.      In the interests of judicial economy and preserving the resources of the parties and

the Court, the parties respectfully submit the following schedule to the Court for its consideration:

                   a. Defendants need not answer, move, or other respond to the currently filed

                       complaint.

                   b. Within sixty (60) days after entry of an Order appointing lead plaintiff and

                       approving lead plaintiff’s selection of counsel, the lead plaintiff shall file a

                       consolidated and/or amended complaint, or notify defendants in writing that

                       the lead plaintiff intends to rely on the initial complaint.


1
       The parties are mindful that pandemic-related administrative orders are impacting certain
court deadlines. The agreed scheduling order proposed here is intended to be implemented
consistent with such orders and the PSLRA. It is Plaintiff’s position that the pandemic-related
general orders apply only to deadlines set by the Court, the Federal Rules of Civil Procedure, and
Local Rules, and do not impact the PSLRA’s statutory deadline for the filing of lead plaintiff
motions on May 22, 2020..

                                                   2
     Case: 1:20-cv-01939 Document #: 22 Filed: 04/30/20 Page 3 of 5 PageID #:75




                  c. Defendants shall have sixty (60) days from the lead plaintiff filing or

                     designating an operative complaint to move, answer, or otherwise respond

                     to the operative complaint.

                  d. If defendants elect to file motions to dismiss, the lead plaintiff shall file an

                     opposition to those motion no later than sixty (60) days after they are filed.

                  e. Defendants shall file replies in further support of any motions to dismiss no

                     later than thirty (30) days after the lead plaintiff filed an opposition.

       WHEREFORE, the parties respectfully request that the Court grant their joint motion and

enter an order approving the proposed schedule



 Dated: April 30, 2020                               Respectfully Submitted:

 By: Louis C. Ludwig                                 By: /s/ Louise McAlpin
     POMERANTZ LLP                                        HOLLAND & KNIGHT LLP
     Louis C. Ludwig                                      Martin G. Durkin
     Patrick V. Dahlstrom                                 martin.durkin@hklaw.com
     Louis C. Ludwig                                      150 N. Riverside Plaza, Suite 2700
     10 South LaSalle Street, Suite 3505                  Chicago, IL 60606
     Chicago, IL 60603                                    Tel.: 312.263.3600
     T: (312) 377-1181                                    Fax: 312.578.6666
     F: (312) 229-8811
     E: pdahlstrom@pomlaw.com                             Louise McAlpin*
     E: lcludwig@pomlaw.com                               louise.mcalpin@hklaw.com
                                                          Stephen P. Warren*
     THE ROSEN LAW FIRM, P.A.                             stephen.warren@hklaw.com
     Phillip Kim                                          Allison Kernisky*
     Laurence M. Rosen                                    allison.kernisky@hklaw.com
     275 Madison Avenue, 40th Floor                       701 Brickell Avenue, Suite 3300
     New York, NY 10016                                   Miami, Florida 33131
     T: (212) 686-1060                                    Tel.: 305.374.8500
     F: (212) 202-3827                                    Fax: 305.789.7799
     E: pkim@rosenlegal.com
     E: lrosen@rosenlegal.com                             * Admitted pro hac vice

 Counsel for Plaintiff Patricia Lowry                Counsel for Defendant RTI Surgical
                                                     Holdings, Inc., Camille I. Farhat, and
                                                     Jonathon M. Singer

                                                 3
   Case: 1:20-cv-01939 Document #: 22 Filed: 04/30/20 Page 4 of 5 PageID #:76




By: Russell Koonin                           By: /s/ Stephen J. Crimmins
    HOMER BONNER JACOBS ORTIZ                     MURPHY & McGONIGLE
    1200 Four Seasons Tower                       James K. Goldfarb*
    1441 Brickell Avenue                          Stephen J. Crimmins
    Miami Florida 33131                           1185 Avenue of the Americas
    T: 305.350.5100                               21st Floor
    Russell Koonin*                               New York NY 10036
    E: rkoonin@homerbonner.com                    T: 212.880.3961
    Adam Schwartz*                                E: jgoldfarb@mmlawus.com
    E: aschwartz@homerbonner.com                  E: scrimmins@mmlawus.com

    * Admitted pro hac vice                       * Application forthcoming for
                                                  admission pro hac vice
Counsel for Defendant Johannes W. Louw
                                             Counsel for Defendant Brian K. Hutchison


                                             By: Deborah Meshulam
                                                 DLA PIPER LLP (US)
                                                 Yan Grinblat
                                                 444 West Lake Street, Suite 900
                                                 Chicago, IL 60606-0089
                                                 T: 312.368.2183
                                                 E: yan.grinblat@us.dlapiper.com

                                                  Deborah Meshulam*
                                                  500 8th Street NW
                                                  Washington DC 20004
                                                  T: 202.799.4511
                                                  E: deborah.meshulam@us.dlapiper.com

                                                  Keara M. Gordon*
                                                  1251 Avenue of the Americas
                                                  New York, NY 10020-1104
                                                  T: 212.335.4632
                                                  E: keara.gordon@us.dlapiper.com

                                                  * Admitted pro hac vice

                                             Counsel for Defendant Robert R. Jordheim




                                         4
     Case: 1:20-cv-01939 Document #: 22 Filed: 04/30/20 Page 5 of 5 PageID #:77




                                  CERTIFICATE OF SERVICE

         I hereby certify that, on April 30, 2020, I electronically filed the foregoing document using
the ECF System for the United States District Court for the Northern District of Illinois. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all counsel of record
in this matter registered on the ECF system.


                                                      /s/ Yan Grinblat
                                                              Yan Grinblat




                                                  5
